Citation Nr: 0924660	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 4, 1967 to June 
14, 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, on behalf of the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  In September 2003, the RO denied the appellant's initial 
claim of entitlement to service connection for residuals of a 
right ankle fracture.  Although provided notice of this 
decision that same month, the appellant did not perfect an 
appeal thereof.

2.  Evidence received since the September 2003 rating 
decision is not new and material, as it does not raise a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a right ankle fracture.


CONCLUSION OF LAW

New and material evidence has not been submitted since the 
unappealed September 2003 rating decision, and the 
appellant's claim for service connection for residuals of a 
right ankle fracture is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  


Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify the appellant of the 
evidence and information that is necessary to reopen the 
claim and notify the appellant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the appellant in 
October 2005 included the criteria for reopening his 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Moreover, in May 2006, the RO sent 
the appellant a letter notifying him of the requirements 
stemming from the then recent decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  After he received this notice, the 
appellant's claim was readjudicated in the May 2007 statement 
of the case and the September 2008 supplemental statement of 
the case.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (finding that the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Further, the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  See Shinseki v. Sanders/Simmons, 
No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 
(3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").

As for the appellant's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist appellants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The appellant's service treatment records and identified VA 
and private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the 
duty to provide a VA examination if necessary, such duty does 
not extend to claims to reopen until after new and material 
evidence has been submitted.  38 C.F.R. § 3.159(c)(4).  In 
treatment reports dated in November and December 2006, the 
appellant indicated that he receives Social Security 
Administration (SSA) benefits; effectively notifying VA of 
the existence of records associated with the appellant's 
application for said benefits.  Nevertheless, neither the 
appellant nor his representative have independently submitted 
these records, asked VA to obtain these records, or indicated 
the relevance of these records to the claim at issue herein.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) 
v. Brown, 9 Vet. App. 67, 73-74 (1996) (quoting Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992) (finding that "[w]hen 
VA is put on notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the [Board] must seek to obtain those 
records.")(emphasis added).  Here, the Board finds that the 
SSA records are not relevant because the question is not the 
extent to which this disorder impacts the Veteran's 
functioning, but whether the Veteran's preexisting right 
ankle fracture and residuals was aggravated by his military 
service over 40 years ago.  Accordingly, there is no 
prejudice to the Veteran in not obtaining such records.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As such, the duty to assist the 
appellant did not require the RO to obtain the appellant's 
SSA records as part of the development of this claim.  Id.; 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Finally, there is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

In June 2003, the appellant filed his initial claim of 
entitlement to service connection for residuals of a right 
ankle fracture.  In September 2003, the RO denied the 
appellant's claim because the appellant's right ankle 
fracture pre-existed his active duty service.  The RO further 
found that this disorder was not aggravated by conditions of 
the appellant's active duty service.  Although he was 
provided notice of this decision that same month, the 
appellant did not perfect an appeal thereof, and it is final.  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 
(2008).

In October 2005, the appellant sought to reopen the claim of 
entitlement to service connection for residuals of a right 
ankle fracture.  In March 2006, the RO denied to reopen the 
appellant's claim, finding that new and material evidence had 
not been submitted.  Specifically, the RO found that the 
appellant had not submitted evidence demonstrating inservice 
incurrence or aggravation of his residuals of a right ankle 
fracture.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Every appellant shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2008).  To rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  Clear and 
unmistakable evidence is a more formidable evidentiary burden 
than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an 
onerous evidentiary standard, requiring that the no-
aggravation result be "undebatable."  Cotant, 17 Vet. App. 
at 131.

The lack of aggravation may be shown by establishing that 
there was no increase in disability during service or that 
any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153 
(West 2002).  If this burden is met, then the appellant is 
not entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the appellant's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner, 370 F.3d at 1096.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  An appellant seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

In order to reopen a claim which has been previously denied 
and which is final, the appellant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In this case, the RO determined that new and material 
evidence was not presented to reopen the appellant's claim 
for entitlement to service connection for residuals of a 
right ankle fracture.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  Because the 
September 2003 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).
Evidence at the time of the September 2003 rating decision 
included the appellant's service treatment records, dated 
from May to June 1967.  These records demonstrate that the 
appellant complained of right ankle pain and swelling during 
basic training.  Upon receiving treatment, the appellant 
reported a history of fracturing his right ankle in 1965 and 
reinjuring the same ankle in 1966.  Radiological testing 
revealed a healed fracture of the distal right fibula and a 
nonunion of the fracture of the medial malleolus of the right 
ankle.  Ultimately, the appellant's right ankle fracture and 
the residuals were deemed by the medical professionals at 
that time to have existed prior to and were not aggravated by 
his active duty service.  Also of record at the time of the 
September 2003 rating decision were private treatment records 
from Greenview Hospital dated from December 2001 to June 2003 
and treatment reports from the VA Medical Center (VAMC) in 
Nashville, Tennessee, dated from December 2001 to June 2003.  
These records demonstrate ongoing treatment for a variety of 
medical conditions, but did not establish that the 
appellant's pre-existing right ankle fracture or residuals 
thereof were aggravated by his active duty service.

Evidence submitted since the September 2003 rating decision 
consists of treatment reports from the VAMC in Nashville, 
Tennessee, dated from November 2003 to February 2006 and from 
May 2007 to May 2008; private treatment reports from Graves-
Gilbert Clinic dated in November 2005; a treatment report 
from the VAMC in Louisville, Kentucky, dated in October 2005; 
a treatment report from the VA Outpatient Clinic in Martinez, 
California, dated in February 2002; treatment reports from 
the VAMC in New Orleans, Louisiana, dated from November 2003 
to February 2007; treatment reports from the VAMC in Little 
Rock, Arkansas, dated from December 2006 to March 2007; and a 
statement from the appellant dated in October 2005.  The 
newly submitted evidence does not demonstrate that the 
appellant's pre-existing right ankle fracture or the 
residuals thereof were aggravated during his active duty 
service.  The vast majority of the newly submitted evidence 
concerns ongoing treatment for a variety of medical 
conditions including osteoarthritis, Stiffman Syndrome, and 
gout, but do not specifically address the appellant's 
residuals of a right ankle fracture.  The treatment report 
from the Graves-Gilbert Clinic shows that the appellant 
underwent radiological examination of his right ankle and 
that the diagnosis was probable ankle sprain versus soft 
tissue swelling of another etiology at the lateral malleolus 
and that the configuration of the distal fibular shaft at the 
metaphysis could be a chronic condition due to an old injury.  
This report did not discuss the nature or timing of the old 
injury nor did it provide an opinion to as to whether the 
appellant's active duty service aggravated his right ankle 
fracture or the residuals thereof.

While the Board finds that the evidence submitted since the 
September 2003 rating decision is new because it was not 
previously submitted to the RO, the Board also finds that the 
evidence is not material.  38 C.F.R. § 3.156.  The 
appellant's claim of entitlement to service connection was 
previously denied because the RO found that the appellant's 
right ankle fracture and the associated residuals pre-existed 
his active duty service and were not aggravated therein.  The 
evidence submitted since the September 2003 rating decision 
does not relate to unestablished facts necessary to 
substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.  Id.  Accordingly, 
the appellant's claim of entitlement to service connection 
for residuals of a right ankle fracture is not reopened.

In making this determination, the Board notes that the 
appellant has provided additional statements in support of 
his claim.  Specifically, he contends that the residuals of a 
right ankle fracture are related to his active duty service.  
However, this contention essentially repeats his initial 
allegations and, thus, is not considered new evidence.  Id.  
The resolution of the issue under consideration turns on a 
medical matter and an unsupported lay statement, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Moreover, the appellant's statements are not competent 
evidence of inservice aggravation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board concludes that new and material evidence has not 
been submitted to reopen the issue of entitlement to service 
connection for residuals of a right ankle fracture since the 
unappealed September 2003 rating decision.  As new and 
material evidence to reopen a finally disallowed claim has 
not been submitted, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
Thus, the decision remains final, and the appeal is denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a right 
ankle fracture is not reopened, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


